Citation Nr: 1228219	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  08-24 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether the appellant's income serves as a bar to entitlement to death pension benefits.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from December 1942 to January 1946.  He died in May 1995.  The appellant is his surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) from a July 2007 determination of the RO in Jackson, Mississippi, that the appellant was not entitled to non-service-connected death pension benefits due to excessive annual income. 

In November 2008, the appellant and her daughter testified at a hearing at the St. Louis, Missouri, RO before the undersigned via video teleconference.  A transcript of the hearing has been associated with the claims file.

In June 2009, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

A March 2012 rating decision granted (death) pension along with aid and attendance benefits, effective April 5, 2011.  The Board's current decision considers only the period prior to April 5, 2011.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDING OF FACT

The appellant's annual income exceeds the maximum annual income limit for receipt of payment for non-service-connected death pension benefits for a surviving spouse with no children.  
CONCLUSION OF LAW

The criteria for entitlement to payment of death pension benefits are not met during the time period on appeal.  38 U.S.C.A. § 1521(a), (b) (West 2002); 38 C.F.R. §§ 3.3(a)(3), 3.23, 3.271, 3.272, 3.273 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008). 

In Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en banc), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive in the matter.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Board finds that such is the case as to the issue here on appeal.  Therefore, based on the Court's decision in Manning, the Board concludes that the appellant's death pension claim is not subject to the provisions of the VCAA. 

Even if the claim were subject to the provisions of the VCAA, the Board observes that, subsequent to the initial adjudication of the appellant's claim, a letter dated in August 2010 was sent to the appellant notifying her of the evidence that was needed to substantiate her claim; what information and evidence that VA would seek to provide and what information and evidence the appellant was expected to provide; and that VA would assist her in obtaining evidence, but that it was her responsibility to provide VA with any evidence pertaining to her claim.  The record reflects that she has, on multiple occasions, been notified of the type of evidence necessary to substantiate the claim for non-service-connected pension benefits and of information regarding income and net worth allowable limits set by law.  Thus, the Board concludes that the notice requirements of the VCAA have been satisfied. 

Furthermore, VA has assisted the appellant in the development of her claim by providing appropriate paperwork for her to complete, as well as explaining the importance and necessity of completing such documents, and the potential consequences for failing to fully complete these documents.  The appellant has responding, by submitting paperwork along with other documents, including a VA Form 21-8416.  Accordingly, the Board concludes that any duty to assist the appellant in the development of her claim has been satisfied.


Analysis

The appellant is the surviving spouse of a veteran who had qualifying wartime service; as such, she may be entitled to a rate of pension set by law, reduced by the amount of her countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.

The surviving spouse of a veteran who met the wartime service requirements will be paid the maximum rate of pension, reduced by the amount of her countable income.  38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. §§ 3.23, 3.273 (2011).  Payments of any kind from any source shall be counted as income during the 12-month annualization period in which received, unless specifically excluded.  38 C.F.R. § 3.271 (2011).  For the purpose of determining initial entitlement, the monthly rate of pension shall be computed by reducing the applicable maximum pension rate by the countable income on the effective date of entitlement and dividing the remainder by 12.  38 C.F.R. § 3.273(a).  Nonrecurring income (income received on a one-time basis) will be counted, for pension purposes, for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(c).

Basic entitlement to pension exists if, among other things, the claimant's income is not in excess of the maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3).  The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as if published in VA regulations.  38 C.F.R. § 3.21.  The maximum annual pension rate is adjusted from year to year.  The appellant's claim was received in January 2007.  Effective in December 2006, the income limit for a spouse without a dependent child was $7,329; effective in December 2007 it was $7,498; and effective in December 2008 it was $7,933. 

Certain unreimbursed medical expenses may be excluded from countable income for the same 12-month annualization period to the extent they were paid.  To be considered, the total expense must be in excess of five percent of the MAPR.  38 C.F.R. § 3.272.  Effective in December 2006, five percent of the MAPR was $366; effective in December 2007 it was $375; and effective in December 2008 it was $397. 

The record reflects, and the appellant has confirmed, that the only income she receives is her Social Security Administration (SSA) benefits.  From December 2006 to November 2007, she received $731 per month; from December 2007 to November 2008, she received $748 per month; and as of December 2008, she was receiving $792 per month.  The current amount paid, when annualized, was $8,772 from 2006 to 2007; $8,776 from 2007 to 2008; and $9,504 from 2008 to 2009.  Thus, the appellant's income has been well above the income limits of any year during the appellate period.  The problem arises in association with unreimbursed medical expenses.  The appellant testified that she requires extensive medical care because she is a diabetic.  According to her hearing testimony, visits to physicians were covered by Medicare.  She, however, had to pay the entire cost of prescription medication.  

In its June 2009 remand, the Board directed the RO to request from the appellant detailed information as to the monthly cost of medication and diabetes mellitus-related equipment in order that an accurate annual income calculation could be made.  In accordance with the Board's remand, the RO sent the appellant a letter in August 2010, requesting that she complete and return a VA Form 21-8416, Medical Expense Report, detailing her medical expenses from January 2007 to January 2011.  The letter also gave the appellant suggestions for other ways to obtain the requested information, and informed her that she could contact them or a service organization, if she needed assistance with completing the requested forms.  

In December 2011, the appellant submitted a completed VA Form 21-8416, Medical Expense Report.  In the report, she indicated that in April 2012, she paid $1,326.00 for Medicare (Part B), $204.00 for prescriptions, $400.00 for over the counter medications; and $10,900.00 for in-home care.  The appellant also submitted records from St. Mary's Health Center and People's Health Centers, which included medication and prescription lists.  However, the records did not indicate the amount of money, if any, the appellant paid for the medications.  With regard to the Medical Expense Report, initially, the Board notes that there is no documentary evidence to verify the appellant's claim that she paid the noted expenses.  Furthermore, the Board notes that the appellant only reported that she paid the claimed expenses in April 2012.  She did not report that she had paid the expenses at any other time during the appeal period.  The Board also notes that the record reflects that the appellant was granted aid and attendance allowance, effective April 5, 2011.  See March 2012 RO rating decision.  Finally, the Board notes that assuming arguendo that the appellant did pay the claimed $1,326.00 for Medicare, $204.00 for prescriptions, and $400.00 for over the counter medications in 2012; her reduced income ($7,574.00) would still be above the income limits for eligibility for death pension based on her most current reported income in 2009.  

Based on the evidence of record, the Board finds that the appellant's income exceeds the statutory limits during the period in question, and therefore, she is not entitled to VA non-service-connected death pension benefits.  While the Board recognizes the Veteran's honorable wartime service, expresses sympathy for the loss of the Veteran, and can certainly empathize with any financial difficulty the appellant is experiencing, the appellant is not entitled to payment of VA death pension benefits because her income and net worth exceed the statutory limits.  The Board is bound by the laws enacted by Congress, the regulations of the Department, and the instructions of the Secretary.  38 U.S.C.A. § 7104(c).  In this case, the law passed by Congress specifically prohibits the payment of VA death pension benefits when the appellant's income and net worth exceed certain levels.  The Court has held that where the law and not the evidence is dispositive, the claim should be denied due to the lack of entitlement under the law.  Because the appellant's income and net worth exceed the statutory limits, she is not legally entitled to payment of pension benefits, regardless of the Veteran's honorable service.  Thus, the appellant's claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to non-service-connected death pension benefits is denied during the time period on appeal.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


